         Case 1:21-cr-00062-LJL Document 27
                                         28 Filed 09/13/21 Page 1 of 1




                              REQUEST GRANTED. September 13, 2021
                              The Status Conference previously set for September 21,
VIA ECF                       2021 is rescheduled to October 26, 2021 at 10:30AM. The
                              Court, with consent of all parties, excludes time from
The Honorable Lewis J. Liman September 13, 2021 until October 26, 2021 pursuant to
United States District Judge the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), upon a
Southern District of New York finding that the interest of justice outweighs the interest
United States Courthouse      of the public and the defendant in a speedy trial, in that
500 Pearl Street              the time between now and October 26 will allow the
New York, NY 10007            defendant time to consider a plea offer from the
                              Government.                    9/13/2021
Re: United States v. Martin Alonso Astorga Meza
      21 Cr 62 (LJL)


Dear Judge Liman:

       I write with the consent of the Government to request that the Court adjourn
the next conference scheduled in the above captioned case from Tuesday, September
21, 2021 to a date in late October or November. The defense waives Speedy Trial Act
time until the date set by the Court. This adjournment will allow Mr. Meza to consider
a plea offer extended by the Government.


                                                    Yours Sincerely,

                                                    Ian H. Marcus Amelkin
                                                    Assistant Federal Defender
                                                    Federal Defenders of New York
                                                    Tel: (212) 417-8733
CC: Jake Gutwillig, AUSA (via ECF)
